DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 30-45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 December 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkhues (US 7,547,297 B2) in view of Hans (EP 014826 A1).
Regarding claim 22, Brinkhues teaches a pharmaceutical syringe piston (Title; Abstract) comprising a piston body having a face portion at the distal axial end, the face (8) portion comprised of a central face portion and an annular curved portion, the central face portion and at least a part of the annular curved portion enclosed by the inert film (9’) (see annotated Fig 9 of Brinkhues below).

    PNG
    media_image1.png
    791
    653
    media_image1.png
    Greyscale

Brinkhues does not teach the method of manufacturing the piston comprises placing a second rubber sheet into a second forming tool. 
Hans teaches a method for manufacturing a piston ([0001]) having a longitudinal axis and opposing proximal and distal axial ends, the method comprising:
Molding a partially formed piston body comprising:
Placing a first rubber sheet (46) and an inert film (8a) between die plates (41, 42) of a first forming tool (45) (Fig 6; [0028]), 
Vulcanizing the first rubber sheet (46) and the inert film (8a) between the die plates ( 41, 42) of the forming tool (45), thereby forming the partially formed piston body (Fig 7; [0029]), the partially formed and
Blanking out the partially formed piston body from the first rubber sheet and the inert film ([0030]); and
Molding the piston comprising:
Placing the partially formed piston body into a second forming tool (48) (Fig 9; [0030]),
Placing a second rubber sheet (50) into the second forming tool (48) (Fig 9; [0030]),
Vulcanizing the second rubber sheet (50) and the partially formed piston body together, thereby forming the remainder of the piston body to the proximal axial end and joining the remainder of the piston body to the partially formed piston body to form the piston ([0036]), and
Blanking out the piston from the second rubber sheet at a trim edge (44) (Fig 2; [0029]) (Examiner appreciates that Hans does not explicitly disclose where the piston is blanked out but does recite the piston is blanked “ out of its rubber sheet in a known manner” (Ln 557-558) and it is common knowledge that one skilled in the art would blank an apparatus from a chosen edge in order to remove a blank from a die);
Wherein the trim edge (44) is spaced apart from the inert film (8) (Fig 2).

	Regarding claim 23, Brinkhues teaches the piston includes a sealing portion (13) proximately connected to the annular curved portion, the sealing portion having an outer circumference configured to contact an inner wall of a syringe barrel (see annotated Fig 9 above; Col 9, Ln 27-31).
	Regarding claim 24, Brinkhues teaches the inert film (9’) does not extend along the sealing portion (13) (Fig 9).
	Regarding claim 25, Brinkhues teaches the piston has at least one stabilizing rib (11) disposed between the sealing portion (13) and the proximal axial end (see annotated Fig 9 above).
	Regarding claim 26, Brinkhues teaches the sealing portion (13) and the at least one stabilizing rib (11) each have an outer diameter measured perpendicularly to the longitudinal axis of the piston, the outer diameter of the sealing portion (13) being greater than the outer diameter of the at least one stabilizing rib (11) (Fig 9).
	Regarding claim 27, Brinkhues teaches limitations of claim 23 as discussed above but does not teach placing a second rubber sheet in a second die and therefore does not teach a trim edge. 
Hans teaches its trim edge (44) is proximally spaced apart from a sealing portion (14) (Fig 2). 

Regarding claim 28, Brinkhues teaches limitations of claim 25 as discussed above but does not teach placing a second rubber sheet in a second die and therefore does not teach a trim edge. 
An embodiment of Hans teaches the trim edge (44) is proximally spaced apart from at least one annular rib (36) (Fig 4).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Brinkhues such that there is a trim edge spaced apart from at least one annular rib as taught by Hans for a good seal inside the cylindrical body (see Hans, [0011]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkhues in view of Hans as applied to claim 26 above, and further in view of Fago (US 6,511,459 B1).
Regarding claim 29, Hans teaches the trim edge has an outer diameter. 
Brinkhues and Hans do not teach the outer diameter of the at least one stabilizing rib is greater than the outer diameter of the trim edge. 
Fago teaches a syringe piston (Title; Abstract) and further teaches the piston is formed of two parts wherein the outer diameter of a stabilizing rib (47) is greater than the outer diameter of inner member (36) (Fig 3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726